[Cite as State ex rel. Anderson v. Culotta, 2019-Ohio-1501.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO ex rel. HERBERT                             :    PER CURIAM OPINION
ANDERSON,
                                                          :
                 Relator,                                      CASE NO. 2018-L-128
                                                          :
        - vs -
                                                          :
VINCENT A. CULOTTA, JUDGE,
                                                          :
                 Respondent.
                                                          :


Original Action for Writ of Procedendo.

Judgment: Petition dismissed.


Herbert Anderson, pro se, PID: A572-384, Richland Correctional Institution, P.O. Box
8107, 1001 Olivesburg Road, Mansfield, OH 44905 (Relator).

Charles E. Coulson, Lake County Prosecutor, and Michael DeLeone, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Respondent).



PER CURIAM.

        {¶1}     Relator, Herbert Anderson, has filed a petition for writ of procedendo

against respondent, Judge Vincent A. Culotta. Relator claims he is entitled to the writ

due to respondent’s failure to rule on his “motion to vacate void judgment” in Case No.

09CR000410, filed on June 18, 2018. A review of the docket in Case No. 09CR000410

reveals the trial court ruled on relator’s motion on November 30, 2018.              Relator’s
petition is therefore dismissed as moot. See e.g. Davis v. Burt, 11th Dist. Geauga No.

2011-G-3009, 2011-Ohio-5340, ¶4.


THOMAS R. WRIGHT, P.J., CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J.,
concur.




                                          2